On Petition foe Reheaeing.
Per Curiam.
2. There is no merit in the points raised by the petition for rehearing. It is true that when issues are joined by a general denial to a complaint to quiet title, and a judgment is rendered thereon in favor of the plaintiff and against a defendant, such defendant cannot thereafter enforce any lien or incumbrance against said real estate and in his favor which existed at the time such judgment was rendered, and the decisions cited by appellant sustain this proposition. In this case, however, the judgment relied on as a bar was rendered in favor of the defendant and against the plaintiff on this issue. Every issue was therefore determined in favor of the defendant *325and against the plaintiff, and such defendant is not prevented by said judgment from afterward setting up and enforcing a mortgage in her favor which existed at the time the judgment was rendered.